Citation Nr: 0923908	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-00 122	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from December 1989 to May 
1998.

This appeal to the Board of Veterans Appeals (Board) arises 
from a June 2005 rating action that denied service connection 
for cervical and lumbar spine disabilities, and a June 2007 
rating action that denied a T/R.

In May 2006, the Veteran testified at a hearing before a 
decision review officer (DRO) at the RO.

In January 2007, the Veteran requested another hearing before 
a DRO at the RO.  In March 2007, the Veteran withdrew his 
request for another hearing.

In December 2008, the Veteran raised the issues of service 
connection for sleep apnea and an increased rating for 
hypertension.  These issues have not been adjudicated by the 
RO, and not properly before the Board for appellate 
consideration at this time, and are thus referred to the RO 
for appropriate action.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all development action needed to 
fairly adjudicate the claims on appeal has not been 
accomplished.  

The Veteran contends that his current cervical and lumbar 
spine disabilities had their onset in service as a result of 
the same October 1994 event in which he injured his now 
service-connected thoracic spine.  He asserts that his entire 
spine was injured in the 1994 incident.

A review of the service medical records discloses that in 
October 1994 the Veteran complained of mid and lower back 
pain after digging ditches.  Examination showed mild 
paraspinal spasm and tenderness at T11-12 and L5-S1, and the 
assessment was lumbosacral strain.  When seen again the next 
day, the Veteran complained of point tenderness from C-7 to 
the coccyx.  Range of motion of unspecified joints was noted 
to be stiff for rotation.  The Veteran stated that he felt a 
"pop" in the upper thoracic area right below the scapula, 
and the assessment was moderate sacral thoracic strain.  
After subsequent evaluations that month, the assessments were 
lower back strain, and low back pain - mechanical injury.

In October 1996, the Veteran was seen with a 1-week history 
of low back pain, and the assessment was lumbar strain, 
sciatica.  When seen again a few days later, the assessment 
was resolved lumbar strain.

In April 1997, the Veteran was seen with a 1-year history of 
chronic back pain between the shoulder blades., and the 
assessment was mid-back muscle strain.  He was seen in July 
with a 3-year history of on-and-off back pain.  On 
examination, there was pain to palpation over the mid to 
upper spine, and the assessment was paraspinal muscle strain.  
In August, the Veteran was seen for complaints of low back 
pain after cutting bamboo.  In December, he was seen with 
complaints of pain in the left mid-back and sacroiliac area, 
which symptoms were noted to have started in 1994.

Post service, on March 1999 VA examination the Veteran 
complained of dull, aching pain in the mid and upper back 
area since an inservice October 1994 injury.  The diagnoses 
included upper back pain with previous compression fracture 
of T-9.

In April 1999, the Veteran was seen by J. H., M.D., for an 
acute onset of back pain after lifting a heavy engine stand.  
Examination showed tenderness to palpation from T-12 to L-1, 
and the assessment was mechanical back pain.

June 1999 VA examination showed mild tenderness to palpation 
from C-6 to C-9.  The examiner noted the veteran's history of 
inservice back injury, and commented that it was possible 
that enough pressure had been reverberated through his 
vertebral column from the injury that caused his thoracic 
spine disability, that other injuries were sustained and not 
noted at that time.  The diagnoses included history of 
thoracic spine injury in 1994 with continued back pain, 
suspect degenerative joint disease.

In July 2000, the Veteran saw R. D., M.D., with a 3-week 
history of right low back pain which began without 
precipitating injury.  The assessment was low back pain with 
questionable radiculopathy involving the right leg.  When the 
Veteran was seen again the next day for worsening low back 
pain after he lifted some concrete steps and felt a "pop" 
in his back, the assessment was exacerbation of low back pain 
brought on by heavy lifting.

In January 2002, the Veteran saw Dr. R. D. for complaints of 
neck and shoulder discomfort and low back pain after a 5-foot 
fall from a ladder.  The assessment was status post fall with 
associated cervical, back, and left shoulder strains.

January 2003 VA examination showed accentuated lumbar spine 
lordosis.

June 2003 lumbar spine magnetic resonance imaging (MRI) by E. 
D., D.O., revealed a central disc bulge at L3-4 and mild disc 
protrusion at L4-5, with degenerative disc disease at the L4-
5 level as well.

In November 2003, a VA physician noted that the Veteran had 
had mid and lower back pain since trauma in 1994.

November 2003 VA cervical spine MRI revealed central canal 
stenosis from C-3 to C-7, with a possible small osteophyte at 
C4-5, and superimposed degenerative changes at C7-T1.

On February 2005 private examination, the assessments 
included lumbar and cervical radiculopathy and disc 
displacement.

A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that a veteran suffered an event, 
injury, or disease in service; and (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  The types of evidence that indicate 
that a current disability may be associated with military 
service include credible evidence of continuity, and 
symptomatology such as pain or other symptoms capable of lay 
observation.  McClendon, supra, at 83.

In this case, the Board finds that the Veteran should be 
afforded a VA orthopedic examination by a physician to 
determine the nature and etiology of any current cervical and 
lumbar spine disability and its relationship, if any, to his 
military service.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claims.  See 38 C.F.R.  § 3.655(b) (2008).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.
 
Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should arrange for the Veteran 
to undergo a VA orthopedic examination by 
a physician to determine the nature and 
etiology of any current cervical and 
lumbar spine disability and its 
relationship, if any, to his military 
service.  The entire claims folder must 
be made available to the physician 
designated to examine the Veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis.  

The examining physician should review the 
service and post-service medical records 
and render an opinion for the record as 
to whether it is at least as likely as 
not (i.e., is there at least a 50% 
probability) that any currently-diagnosed 
cervical and lumbar spine disability had 
its onset during the veteran's military 
service (i.e., whether the inservice 
cervical and lumbar spine complaints and 
findings were the early manifestations of 
any currently-diagnosed cervical and 
lumbar spine disability).  In reaching 
his conclusions, the examiner should 
specifically review and address the 
service medical records, and the post 
service June 1999 VA examination report, 
the November 2003 VA physician's 
statement, and May 2004 and May 2005 
examination reports by a VA nurse-
practitioner.

The doctor should set forth all 
examination findings, together with the 
complete rationale for all comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the new claims for 
service connection for sleep apnea and an 
increased rating for hypertension, 
readjudicate the claims for service 
connection for cervical and lumbar spine 
disabilities, and lastly readjudicate the 
T/R claim, in light of all pertinent 
evidence and legal authority.  If the 
Veteran fails to report for the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.   

4.  If any benefit sought on appeal 
remains denied or is not granted to the 
veteran's satisfaction, the RO must 
furnish him and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

